Citation Nr: 1234026	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an increased rating for service-connected right arm disability, to include as due to median nerve injury as residuals of a gunshot wound and peripheral neuropathy as caused by diabetes mellitus, currently assigned a 30 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, August 2006, and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The May 2006 rating decision granted service connection for PTSD and assigned a 30 percent disability evaluation, and the August 2006 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The July 2008 rating decision denied an increased rating for a gunshot wound of the right arm with median nerve injury.  

A hearing was held in March 2010, by means of video conferencing equipment with the appellant testifying in Muskogee, Oklahoma, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In June 2010, the Board remanded the case for additional development.  Subsequent to this development, the Appeals Management Center (AMC) issued a December 2011 rating decision that granted service-connection for peripheral neuropathy of each extremity.  This constitutes a complete grant of the service connection claim previously in appellate status.  As first noted by the AMC, and as discussed in greater detail in the body of this decision, as the service-connected peripheral neuropathy disability of the right upper extremity involves the same area of the body as the previously service-connected median nerve injury (stemming from a gunshot wound) and is rated on the basis of the same criteria, the increased rating claim for the service-connected right arm disability is re-characterized to include evaluation of symptoms attributable to the peripheral neuropathy caused by diabetes mellitus.  After review of the current record, the Board finds that it may proceed with adjudication upon the merits of the initial compensable bilateral hearing loss and an increased right arm disability claims.

During a June 2008 VA examination, the examiner found that the gunshot wound of the right arm disability has progressed to include degenerative joint disease of the right arm.  As degenerative joint disease is rated as a separate disease entity than that which is currently rated, the Board finds that it is not part of the disability currently in appellate status and this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue of entitlement to connection for degenerative joint disease of the right arm as secondary to the service-connected right arm disability is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation in excess of 30 percent for PTSD will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran manifested, at worst, Level II hearing in his right ear and Level I hearing in his left ear.  

2.  The Veteran's service-connected right arm disability is productive of pain, and he has reduced sensation in the hand and the reduced ability to pick up items; however, he has retained the ability to complete tasks with his right hand, to include writing with a pen.  The disability is analogous in severity to moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2011). 

2.  The criteria for a rating in excess of 30 percent for the service-connected right arm disability, to include as due to median nerve injury as residuals of a gunshot wound and peripheral neuropathy as caused by diabetes mellitus, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350, 4.1-4.16, 4.56, 4.63, 4.73, Diagnostic Code 5305, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, with regard to his bilateral hearing loss, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for the disability. In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his bilateral hearing loss. 

With respect to the increased-rating claim for the service-connected right arm disability, the RO did sent the Veteran letters in May 2008 and December 2008 after which the RO readjudicated the claim in a March 2009 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The May 2008 and December 2008 letter clearly notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The May 2008 letter informed of the evidence necessary to establish an increased rating, noted the division of responsibilities in obtaining such evidence, and explained how disability rating and effective dates are determined.  The December 2008 letter also provided noticed pursuant to Vazquez- Flores v. Peake, 22 Vet. App. 37(2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other outstanding records that are available and pertinent to the issues currently on appeal.  

Regarding specific records, in a July 2009 letter, the RO informed the Veteran that VA was unable to obtain his Tinker Air Force Base treatment records from the period from June 1967 to August 1993.  See 38 C.F.R. § 3.159 (2011).  However, in August 2009, the Veteran, through his representative, submitted records from Tinker Air Force Base.

Pursuant to the June 2010 Board remand, the Appeals Management Center (AMC) also obtained outstanding VA treatment records.  In addition, the AMC attempted to obtain the complete treatment records from Dr. M. (initials used to protect the Veteran's privacy) since December 2001.  After the AMC sent a June 2010 letter requesting that the Veteran send in a consent form to allow VA to obtain these records, the Veteran chose the alternative option of obtaining the records and submitting them himself.  

Further, the AMC scheduled and obtained the VA examinations as directed in the Board remand.  The Board finds that the examiners' reports substantially comply with the directives.  The Board also finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, lay assertions, and current complaints and because they describe the service-connected disabilities in detail sufficient to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In this regard, the Board is cognizant that the June 2010 Board remand directed that examiner conducting the examination evaluating the right arm disability to determine the severity of the paralysis of the median nerve.  Although previous medical records refer to paralysis, the September 2010 VA examiner found no clinical evidence of paralysis, and as such, the examiner did not comment on the severity of the paralysis.

After review of this examination report, the Board finds that it is adequate for rating purposes and substantially complies with the Board's remand directive.  The examiner fully detailed the impact and manifestations of the disability.  Clinically, the examiner did not find any current evidence of paralysis, and the Board does not find a basis to question this finding.  Therefore, the examiner need not have provided the requested comment on the severity.  In the analysis below, it is the responsibility of the Board to determine for rating purposes whether the symptoms the Veteran experiences due to the service-connected disability are analogous to mild, moderate, severe incomplete, or complete paralysis of the median nerve.  From a clinical perspective, however, by finding no clinical evidence of paralysis, the examiner addressed the question posed by the Board in the remand directive, and as such, there is no need to remand for another examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, during the course of the appeal, the Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455. 

In this case, the September 2010 VA examiner specifically asked the Veteran about the effect of his hearing loss on his occupational functioning and daily activities.  The Veteran indicated that he had some difficulty hearing the necessary sounds when he works repairing vehicles.  

Moreover, in Martinak, the Court noted that even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examination here.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the statements submitted do not contain any such assertion. 

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In short, the Board finds that VA has satisfied its duties to notify and assist. Additional development efforts at this time would only result in unnecessary delay. Thus, the Board will proceed with adjudication.


I.  Bilateral Hearing Loss

The RO granted service connection for bilateral hearing loss in an August 2006 rating decision and assigned a noncompensable rating effective from June 13, 2006.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992). E valuations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85  and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b)  further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation for his bilateral hearing loss.

The Veteran contends that his hearing loss is more severe than contemplated by a noncompensable rating.  In April 2012, the representative contended that the "sterile, controlled clinical environment of the VA Audiological Examination" did not accurately reflect the functional impact and that "[c]linically the [V]eteran's bilateral sensorial hearing loss is negligible but functionally it is devastating to the [V]eteran."  VA treatment records indicate that the Veteran has hearing aids.

The Veteran underwent a July 2006 VA audiological examination.  The examiner commented that there was no functional impairment resulting from the hearing loss disability.  The examiner noted that the subjective impact of the disability was decreased ability to hear and understand bilaterally.  In this examination, the puretone thresholds, in decibels, were recorded as follows:

HERTZ
1000
2000
3000
4000
RIGHT
15
30
50
60
LEFT
25
30
60
60

The average puretone threshold was 39 decibels in the right ear and 44 decibels in the left ear.  The Veteran had Maryland CNC speech recognition scores of 88 percent in the right ear and 86 percent in the left ear.  Using Table VI, this testing reveals Level II in the right ear and Level I in the left ear.  Using Table VII, these results yield a noncompensable rating.

The Veteran underwent another VA audiological examination in March 2008.  During that examination, the puretone thresholds, in decibels, were recorded as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
25
60
65
LEFT
20
25
60
70

The average puretone threshold was 43decibles in the right ear and 44 decibels in the left ear.  The Veteran had Maryland CNC speech recognition scores of 84percent in the right ear and 92 percent in the left ear.  Using Table VI, this testing shows that the Veteran had Level II hearing in his right ear and Level I hearing in his left ear.  Using Table VII, these findings result in a noncompensable rating.

Pursuant to the June 2010 Board remand, the Veteran underwent a third VA audiological examination in September 2010.  During the examination, the puretone thresholds, in decibels, were recorded as follows:

HERTZ
1000
2000
3000
4000
RIGHT
10
25
60
60
LEFT
20
25
60
65

The Veteran's chief complaint was difficulty understanding other people.  The average puretone threshold was 39decibels in the right ear and 43 decibels in the left ear.  The Veteran had Maryland CNC speech recognition scores of 96percent in the right ear and 100 percent in the left ear.  Using Table VI, this testing reveals Level I hearing in the right and left ears.  Using Table VII, these findings yield a noncompensable evaluation.

Thus, review of the audiological testing of record reveals that the disability is not severe enough to warrant a compensable rating under the schedular criteria.  The Board has considered the statements made by and on behalf of the Veteran regarding his hearing loss, to include the statements contending that the VA testing environment does not accurately reflect the level of the Veteran's disability.

The Board is bound in its decisions by the regulations of the Department.  38 U.S.C.A. § 7104(c).  The supplementary information included with the publication of the revisions to the Schedule for rating hearing loss (64 FR 25206 (May 11, 1999)) discusses VA's choice of methodology employed for determining impairment of auditory acuity.  In short, the use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by a regulation for evaluating hearing loss published in the Federal Register on November 18, 1987 (52 FR 44117).  That regulation changed the method of evaluating hearing loss based on a VA study on hearing loss testing methods and assistive hearing devices that Congress had requested in 1984.  The results of this study were published by VA in a January 1986 report entitled "Report on Hearing Loss Study. "This long-standing methodology was properly administered in this case, and there is no evidence that VA improperly interpreted the testing results.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  VHA consultants have "indicated that it is well accepted in the audiological literature that the better the speech discrimination score, the better the overall result with hearing aids . . ."  See 64 FR 25200, 25204 (May 11, 1999).

The schedular criteria are specific, and the Veteran's hearing loss is simply not of sufficient severity to warrant a compensable rating.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Using the results from the adequate VA examination, a noncompensable rating is appropriate. 

The Schedule does provide for modified rating of "exceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86(b).  This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of environmental noise.  VHA has concluded that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with sounds amplified does not always reflect the extent of impairment experienced in an ordinary environment.  See 64 FR 25200, 25203 (May 11, 1999).  Review of the audiometric testing of record reveals, however, no such exceptional pattern of hearing impairment has been demonstrated in this case.

The preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.  Therefore, a compensable rating for bilateral hearing loss not warranted.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).  The Board has also considered whether staged ratings are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  However, at no time during the relevant appeal period has the service-connected bilateral hearing loss more nearly met or nearly approximated the compensable criteria under Diagnostic Code 6100.


II.  Service-Connected Right Arm Disability 

A February 1968 rating decision originally granted service connection for residuals of a gunshot wound.  The increased rating appeal stems from the Veteran's April 2008 claim for an increased rating.  

The disability has been rated based on the residual impairment of the median nerve.  As noted above, based on the recent grant of service connection for peripheral neuropathy, the Board recharacterized the issue on appeal to specifically include the evaluation of symptoms attributable to the peripheral neuropathy caused by diabetes mellitus.  That claim for service connection stems from June 2006.  Therefore, to ensure that this decision is based on all relevant evidence, the Board will consider evidence dated since June 2006.  

The February 1968 rating decision also granted service connection for disability to muscle group V caused by the gunshot wound and assigned a 10 percent rating.  As discussed in greater detail below, the Veteran did not file for an increased rating for this disability, and the rating assigned based on impairment to muscle group V is not currently in appellate status.

As noted above, disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Veteran's right arm disability is currently assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, which provides the rating criteria for paralysis of the median nerve.  

The Veteran's injury is to his right side, which the record indicates is his dominant or "major" side.  Therefore, the Board will only reference the evaluations provided when a disability is to the major side.  

Under Diagnostic Code 8515, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 30 percent disabling, and severe incomplete paralysis is rated as 50 percent disabling.  Complete paralysis is rated as 70 percent disabling.  Under the complete paralysis rating, the Schedule lists indications of complete paralysis:  the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

The effect of the loss of use of hand or foot is detailed in 38 C.F.R. § 4.63 (2011); see also 38 C.F.R. § 3.350 (2011).  Specifically, this regulation provides that loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.

Under 38 C.F.R. § 4.63(a), the criteria further provide that extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.

At the time of the March 2010 hearing, the Veteran's representative asserted that an increased rating was warranted based on interference with employment and that, in essence, the remaining functionality of the right hand was so diminished that the Veteran was no better suited than if he had an amputation stump with prosthesis.  See Board Transcript, at page 3.  The Veteran indicated that he needed to use his left hand to complete tasks he once had done with his right when working as a mechanic.  See Board Transcript, at page 4.  Regarding specific effects, the Veteran reported that he could not start nuts and bolts with his right hand anymore.  Although he could write with his right hand, he stated that he must first pick the writing instrument up with his left.  He also noted that he does not hold a coffee cup in his right hand because he will drop it. See Board Transcript, at 9-11.  In general, he reported a loss of sensation with his hand opening without him knowing it.  See Board Transcript, at 11.

The Board will briefly summarize the findings of a January 1968 VA examination, which was performed less than a year after separation from service.  The purpose of detailing this evidence is to ensure that the disability is "viewed in relation to its history."  See 38 C.F.R. § 4.1 (2011).  The importance of this is especially true when rating disabilities that also involve muscle injuries, as the muscle injury rating specifically includes evaluation of the original service injury.  See 38 C.F.R. § 4.56 (2011).  During the January 1968 examination, the examiner wrote that the Veteran had had a gunshot wound to his right arm in May 1966 after which he noticed immediate loss of sensation over the volar aspect of the thumb, index finger, and middle finger, and he was unable to make a fist.  X-rays revealed no injury to the humerus, and there were no shrapnel fragments within the body of the biceps muscle.  A partial resection of the damaged part of the nerve was performed.  After reporting the results of the physical examination, which showed impairment in hand, the examiner diagnosed the Veteran with traumatic median nerve palsy.

In a November 2006 VA peripheral nerves examination, the examiner documented the Veteran's complaints of decreased sensation in the hand and fingers with numbness and tingling.  A physical examination revealed decreased sensation to pin prick and light touch.  The diagnoses were paralysis of the median nerve and mild sensory peripheral neuropathy.  

During a June 2008 VA examination, the examiner reported that the symptoms of the Veteran's nerve disease were tingling, numbness, abnormal sensation, anesthesia, weakness of the affected parts, and paralysis of the affected parts.  In addition, there was pain, which was at times severe.  The hand would also lock up and move on its own.  Further, there was difficulty in picking up objects.  In general, the Veteran reported having difficulty using his right hand.  The examiner clarified that the original injury involved blood vessels and the nerve.  At the time of pain, he could function without the use of medication.  The examiner also detailed a muscle injury noting loss of strength, weakness, easy fatigability, pain, impairment of coordination, and the inability to control movement well.  Regarding functional impact, the Veteran reported not being able to keep up with his normal work requirements because poor coordination slowed his work as a mechanic, and he stated that he was unable to do things with his right hand because he could not control movement and constant pain.

During the physical examination, the examiner noted a muscle wound to muscle group V, but indicated that the muscle injury did not affect the function of the particular body part it controls and found 5/5 muscle strength.  The examiner also commented that the muscle injury involved damage to the median nerve and did not involve tendon damage, bone damage, or joint damage.  The examiner found that there was motor dysfunction demonstrated by "some loss" of the thenar eminence of the right hand.  Motor power was 4/5 in right thumb abduction, and there was sensory dysfunction demonstrated by diminished sensation to the thumb, index finger, long finger, and 1/2 of the fourth finger.  The examiner remarked that the effect of the service-connected disability on the Veteran's usual occupation was lack of coordination with his right hand, and his daily activity was limited by repetitive hand activity and difficulty tying with his right hand.  

In a March 2009 VA treatment record, a clinician noted that the Veteran wrote with his right hand with difficulty, but had not been able to tie his shoelace or manipulate buttons on a cuff for years.

In a September 2010 peripheral nerves examination, the only abnormal finding in the median nerve sensory examination was that there was decreased light touch in the right thumb, index finder, and middle finger.  The Veteran again reported that he could not use his right hand to work with tools.  The examiner observed that there was no clinical evidence of paralysis of the median nerve during the clinical examination and that there was no clinical evidence of any atrophy or weakness of right thenar eminence and thumb.  Further, the examiner found that there was no evidence of any neurological disability that was distinct from the median nerve injury caused by gunshot wound to the right upper arm when the Veteran was in service.  In an October 2010 addendum, after obtaining additional testing, the examiner diagnosed the Veteran with chronic diffuse sensorimotor axonal polyneuropathy and proximal right median neuropathy.

After review of the entire evidence of record, the Board finds that a rating in excess of 30 percent is not warranted.  First, the Board will consider whether the disability should be rated under other diagnostic codes than Diagnostic Code 8515.  Specifically, the underlying disability was caused by a gunshot.  The Veteran is in receipt of a separate 10 rating for impairment to muscle group V pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5303.  The claim on appeal, however, has only been developed and analyzed by the RO based on the residuals caused by the damage to the median nerve.  The Veteran has not filed a claim for an increased rating for that separate disability.  The Board notes that the June 2008 VA examiner referenced a muscle wound, but the symptoms he detailed involve the median nerve and not the symptoms of a separate muscle injury.  Indeed, review of the evidence of record, to include the testimony the Veteran and his spouse provided and the multiple VA examinations reports completed during the pendency of this appeal, reveals that the Veteran has not asserted that his separately service-connected muscle group V disability has increased in severity.  

Based on this review of the record and these findings, the Board finds that the issue on appeal is limited to review of the rating assigned based on median nerve injury and not the separated rated muscle injury as neither the evidence nor the Veteran's contentions raise the issue.  Although the two service-connected disabilities stem from the same injury, they involve separate body systems, and the Veteran's claims, the medical evidence, and the Veteran's subsequent testimony indicates that the current symptomatology that the Veteran asserts should warrant a higher rating is limited to the median nerve injury, and there is no evidence of current symptoms that are attributable to muscle injury.

Regarding the representative's contention that the disability has led to loss of use of the right hand, the Board finds that there is greater function in the Veteran's right hand than contemplated by the definition of loss of use.  See 38 C.F.R. § 4.63 (2011).  The Board is sympathetic to the level of pain and limited function that the Veteran has remaining in the hand, and the lay and medical evidence indicates that the Veteran can no longer complete work duties with his right hand that require refined motion, such as using tools or the threading of a nut onto a bolt.  Nevertheless, the evidence also indicates that the Veteran continues to write with his right hand, albeit with difficulty, and completes other tasks with his hand.  In short, the evidence indicates that the Veteran continues to use his right hand for various tasks and retains functional use of the hand.  Therefore, it cannot be said that there is loss of use or the equivalent thereof.

Thus, the remaining question regarding the schedular criteria is whether a higher rating is warranted under the diagnostic code under which the disability is currently rated.  A higher rating of 50 percent would require severe incomplete paralysis, and a 70 percent rating would require a finding of complete paralysis.  The Board has fully considered the medical evidence and lay statements of record.  This evidence details significant impairment caused by the median nerve disability.  The Veteran has decreased sensation and significant limited ability to complete work functions with his right hand.  The Veteran must use his left hand (his non-dominant hand) for many tasks that he once completed with his right hand.  There is also significant pain in the hand, although the Veteran does not use medication.  However, he is still able to write with his right hand, although he must place it in his right hand with his left hand and must use only certain pens.  A review of the examination reports also reveals the Veteran retains significant muscle strength.  In the most recent examination, the only abnormal clinical finding was decreased light touch.  Considering all this evidence, the Board finds that the preponderance of the evidence is against a finding of severe incomplete or complete paralysis of the median nerve, and thus, a rating is excess of 30 percent under Diagnostic Code 8515 is not warranted.  See 38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2011).  The Board's finding is based on the retained functionality in the hand.  Of significant importance to this finding is evidence of retained strength and ability to complete functions, such as writing.  Therefore, an increased evaluation for the service-connected right arm disability is not warranted.


III.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is appropriate for either the initial compensable rating claim for bilateral hearing loss or an increased rating claim for the right arm disability.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  The first step is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology addressed in this decision.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule.  The Veteran's right arm disability is rated under a diagnostic code that assigns a rating based on an overall finding of severity.  The Board has considered all of the Veteran's right arm symptoms related to his median nerve in determining the level of severity.  

Regarding the rating assigned to the hearing loss disability, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.   Nevertheless, in this case, the examiners have observed that the main symptoms involve difficulty hearing conversations and indicated that there are no significant effects on his occupation.  Thus, the examinations, to specifically include the September 2010 examination, substantially complied with the requirements outlined in Martinak.  The evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  The hearing loss rating criteria take into account general loss of hearing acuity and such would contemplate the difficulty the Veteran has expressed in hearing conversations.  

The symptoms of each disability evaluated in this decision are specifically contemplated by the Rating Schedule, and they have been evaluated by the assigning of ratings to each specific disability.  That is, the ratings previously in place are based on these symptoms as described in the medical records and the Veteran's testimony.  As the rating criteria reasonably describe the disabilities and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met for any of the disabilities in appellate status.

As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In summary, the evidence does not support a finding that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral for extra-schedular consideration for either an initial compensable rating for bilateral hearing loss or an increased rating for a right arm disability for consideration of extraschedular evaluation is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

A rating in excess of 30 percent for a right arm disability, to include as due to median nerve injury as residuals of a gunshot wound and peripheral neuropathy as caused by diabetes mellitus, is denied.






REMAND

Prior to adjudicating the claim for an initial higher rating for PTSD, additional development is required.  See 38 C.F.R. § 19.9 (2011).

As directed by the June 2010 Board remand, the Veteran underwent an additional VA psychiatric examination.  In this September 2010 examination, the examiner indicated that the Veteran was not receiving any treatment for a psychiatric disability.  Review of subsequent VA treatment records, however, raises the question of whether the Veteran is currently receiving treatment for his service-connected PTSD.  Specifically, in an April 2011 VA treatment record, a clinician indicated the Veteran did not know if he was taking amitriptyline or trazodone.  A June 2011 VA treatment record details the Veteran's current medications, which do include an active prescription for amitriptyline.  These medications are used to treat depression.  

Based on this evidence of a change in the disability (in that it now appears to require medication for treatment) since the September 2010 VA examination, the Board finds that a remand is required.  The record does not indicate circumstances when the prescription for the medication was originally provided and what may have led to its necessity.  Thus, it appears that there could be additional VA medical records pertaining to the Veteran's PTSD.  In addition, based on this indication that the Veteran is now being treated for a psychiatric disability, the Veteran should be scheduled for an additional VA psychiatric examination to determine the current severity of the disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the AMC should obtain and associate these records with the claims file.  

The AMC should specifically ensure that all VA treatment records dated from September 2010 to the present are obtained.

Any records obtained should be associated with the claims file in hard copy or uploaded into Virtual VA.

2.  After completing the development in the preceding paragraph, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  If possible, the AMC should attempt to schedule the Veteran for a VA examination as a facility other than the VA Medical Center in Oklahoma City, Oklahoma.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  The examiner should also report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AMC on the basis of additional evidence since the last adjudication of that claim.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


